t c summary opinion united_states tax_court john robert walthall jr and lindsey walthall petitioners v commissioner of internal revenue respondent docket no 14499-11s filed date john robert walthall jr and lindsey walthall pro sese sarah e sexton for respondent summary opinion gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year that is attributable solely to the disallowance of dollar_figure in claimed automobile expense deductions we consider here whether petitioners are entitled to any portion of the claimed and disallowed deductions background petitioners resided in california when their petition was filed during petitioners were full-time employees at workplaces approximately miles from their home although they worked for different employers the places of their employment were near enough that petitioners could travel to work together each day petitioners met a real_estate agent who explained how they could invest in fixer-upper homes with the goal of creating an income stream and ultimately of selling it at a value in excess of their cost petitioners claim to have viewed homes daily2 with the above-explained goals in mind but did nothing more than view possible homes in which to invest there is no indication that petitioners made 2petitioners claim to have viewed potential investment homes on days during appointments with realtors or sellers to see the interior of any of the homes that they contend they viewed in sum petitioners claim to have traveled big_number miles in pursuit of their investment goal petitioners claim to have logged most of that mileage looking at homes during their daily commute to work the homes that petitioners claim to have viewed on weekends were near petitioner husband’s mother’s home petitioners presented no evidence that they ever made an offer to purchase an investment home or that they actually viewed homes petitioners took no pictures and did not maintain records of their claimed investment-home-seeking activity discussion the initial and primary question we must consider is whether petitioners’ alleged activity was an activity entered into for a profit in order for expenditures attributable to an activity to be deductible sec_183 requires taxpayers to show that they engaged in the activity for profit sec_1_183-2 income_tax regs lists nine nonexclusive factors to be considered in determining whether an activity was engaged in for profit the nine factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his adviser the time and effort expended by the taxpayer the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation with the exception of the amount of time petitioners claim to have spent looking at potential investment homes we cannot view any of the factors favorably to them additionally it appears that petitioners’ idea to invest in homes was for simply an idea that was far from development as an organized activity seeking a profit petitioners have not shown that they had sufficient credit capital or sources of income or funds to purchase investment properties the record portrays individuals who were commuting to work and traveling to visit relatives and who claim that their personal mileage is deductible because of the conceptual possibility that such activity could be deductible cf sec_262 personal expenses generally not deductible we accordingly hold that petitioners are not entitled to the dollar_figure automobile expense deduction claimed on their joint federal_income_tax return to reflect the foregoing decision will be entered for respondent
